Citation Nr: 0947350	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  06-39 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder, to include as secondary to service-connected 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a cardiovascular disorder, to include 
as secondary to PTSD.  In February 2008, the Veteran 
testified before the Board at a hearing held in Washington 
D.C.  In August 2008, the Board remanded the claim for 
additional development.  


FINDING OF FACT

The Veteran's cardiovascular disorder first manifested many 
years after her separation from service and is not related to 
her service or to any incident therein, including service-
connected PTSD.


CONCLUSION OF LAW

The Veteran's cardiovascular disorder was not incurred in or 
aggravated by the Veteran's active service, and is not 
proximately due to or the result of her service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
cardiovascular-renal disease and hypertension, will be 
rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation.  Compensation 
is payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service.  Establishing service connection on a 
secondary basis essentially requires evidence sufficient to 
show:  (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. § 3.303, 3.310.

The Veteran contends that her cardiovascular disorders, 
including hypertension, hyperlipidemia, and atypical chest 
pain, are related to her active service.  Alternatively, she 
contends that her heart problems are related to her PTSD 
symptoms.  She contends that her daily emotional stress 
raises her blood pressure and causes her to eat unhealthily, 
raising her cholesterol.  She also contends that her stress 
causes her to smoke cigarettes, which negatively affects her 
cardiac health.

The Veteran's service medical records reflect that in March 
1975, she complained of a cough and shortness of breath for 
five days.  A chest X-ray was negative for any abnormalities.  
On May 1977 separation examination, she complained of 
shortness of breath when standing up and pain and pressure in 
her chest, which was worse in the morning.  The etiology of 
the symptoms was questionable.  The remainder of the service 
medical records are negative for any complaints, diagnosis, 
or treatment for a cardiac condition, including any symptoms 
or diagnosis of hypertension.  As there was no evidence 
demonstrating that a chronic cardiovascular disease was 
diagnosed in service, the Board finds that chronicity in 
service is not established in this case.  38 C.F.R. 
§ 3.303(b).

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for a 
cardiovascular condition.  38 C.F.R. § 3.303(b).

VA treatment records beginning in November 2003 reflect that 
a formal diagnosis of hypertension was made at least as early 
as November 2003.  In January 2005, the Veteran reported 
experiencing chest pain and numbness in her left upper 
extremity.  In April 2005 she underwent a nuclear perfusion 
scan, which revealed a questionable area of reversible 
perfusion defect, small and mild, in the atypical portion of 
the anterior wall.  The assessment was infrequent and 
atypical chest pain with abnormal stress.  Her medications 
were adjusted, including medication for hypertension.  In 
January 2006, she reported that over the previous year, she 
had experienced three episodes of left arm numbness and 
cramping in her chest while laying down.  There was no chest 
pain on exertion.  It was noted that in April 2005, a 
myocardial infarction was ruled out.  Her symptoms related to 
her atypical chest pain and hypertension were found to be 
controlled.  

On April 2006 general VA examination, the Veteran reported 
that her hypertension had been diagnosed five to ten years 
previously.  She was taking two medications to control her 
blood pressure.  She also had a history of 
hypercholesterolemia, which was stable on medication.  She 
had a history of smoking one package of cigarettes per day.  
She was also found to have a history of cholelithiasis, which 
was manifested by chronic upper quadrant pain.  The small 
anterior reversible profusion defect was noted, but the 
symptoms were found to be infrequent.  The Veteran denied any 
present chest pain.  The diagnoses were hypertension, 
presently stable; hypercholesterolemia, presently stable; and 
atypical chest pain on medical management. 

The remainder of the Veteran's VA treatment records, dated to 
January 2008, reflect several complaints of chest pain and 
shortness of breath, which were monitored and found to be 
controlled with medication.  

On March 2009 VA cardiac examination, the examiner reviewed 
the Veteran's medical history, noting that her coronary risk 
factors included hypertension, hyperlipidemia, and smoking.  
The examiner noted that the April 2005 nuclear perfusion 
study revealed no impairment of myocardial wall motion, and 
ejection fraction was normal.  The scan was interpreted by 
the attending cardiologist to indicate no significant 
abnormality.  The Veteran's hypertension was being treated 
with beta blockers as well as blood pressure medication.  The 
Veteran reported no exertional chest pain or unusual 
shortness of breath.  She walked two or three blocks per day 
for exercise.  She had no orthopnea, palpitations, syncope, 
dizziness, or claudication.  A January 2009 chest X-ray 
examination was reviewed and noted to be normal.  The 
diagnoses were essential hypertension, controlled on 
medication; PTSD with anxiety attacks; a tobacco use 
disorder; hyperlipidemia; and atypical chest pain.  The 
examiner concluded that the Veteran did not have coronary 
disease, and that her chest pain symptoms were most likely 
related to her anxiety disorder and related panic attacks.  
The physician did not relate the Veteran's hypertension to 
her period of active service.  

First, with regard to hypertension, the first clinical 
evidence of record of a diagnosis of hypertension is dated in 
November 2003, approximately 25 years after the Veteran's 
separation from service.  Due to the length of time between 
her separation from service and the initial diagnosis, the 
Veteran is not entitled to service connection for 
hypertension on a presumptive basis.  Additionally, in view 
of the lengthy period without treatment, there is no evidence 
of a continuity of treatment, which weighs heavily against 
the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the Veteran's hypertension.  
Thus, service connection for hypertension is not warranted on 
a direct basis.

With regard to the Veteran's diagnosed hyperlipidemia, such 
findings are not recognized as a disability for VA benefits 
purposes.  38 U.S.C.A. §§ 101(16), 105(a), 1131; 38 C.F.R. § 
3.303(c); 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) 
(diagnoses of hyperlipidemia, elevated triglycerides, and 
elevated cholesterol are actually laboratory results and are 
not, in and of themselves, disabilities).  The term 
disability as used for VA purposes refers to impairment of 
earning capacity.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C. §§ 1110, 1131.  
Service connection for hyperlipidemia, on either a direct or 
secondary basis, must accordingly be denied. 

With regard to the Veteran's history of atypical chest pains, 
the March 2009 VA examiner did not find that those pains were 
related to coronary disease, but instead determined that they 
were symptoms of the Veteran's anxiety disorder and 
associated panic attacks.  At present, there is no evidence 
establishing a that any chest pains are due to a 
cardiovascular disability, such as coronary artery disease or 
angina.  As neither coronary artery disease nor angina has 
been diagnosed, service connection for the Veteran's chest 
pains as a cardiovascular disability must be denied because 
they are not shown to be the result of any cardiovascular 
disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Further, there is no probative evidence establishing a 
medical nexus between military service and the Veteran's non-
cardiac chest pain.  Thus, service connection is also not 
warranted on a direct basis.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  To the extent that the Veteran's 
complaints of chest pain are symptoms of her service-
connected PTSD, those symptoms would be considered in 
assigning a rating for that disability, but are not shown to 
constitute a separate or distinct disability.

Similarly, there is no evidence establishing a current 
disability related to the "small perfusion defect of the 
left ventricle" as found on the April 2005 nuclear perfusion 
study.  As found on March 2009 VA examination, the results of 
that study indicated no significant abnormality.  Because 
there is no current diagnosis of a disability related to the 
Veteran's "small perfusion defect of the left ventricle," 
service connection must be denied for that claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran contends that her cardiovascular problems 
developed as a result of or were aggravated by her service-
connected PTSD.  Because the Veteran's hyperlipidemia, 
atypical chest pain, and "small perfusion defect" have been 
determined to not qualify as disabilities for VA purposes, 
the remaining question before the Board is whether the 
Veteran's hypertension developed as a result of or has been 
aggravated by her service-connected PTSD.

The Veteran's VA treatment records do not include any medical 
opinion relating her hypertension with her PTSD.  

On March 2009 VA examination, the examiner concluded that the 
Veteran's hypertension was essential in nature, and therefore 
was not secondary to any other physical or mental condition, 
including PTSD.  The examiner further explained that the 
Veteran's PTSD did not aggravate her hypertension because 
there was no medical evidence that PTSD could cause any 
permanent increase in blood pressure.  

Accordingly, as there is no medical evidence of record 
relating the Veteran's hypertension with her PTSD, the Board 
finds that service connection for the Veteran's hypertension 
is not warranted on a secondary basis.

The Board has considered the Veteran's assertions that her 
cardiovascular problems are related to her period of active 
service, including to her service-connected PTSD.  To the 
extent that the Veteran ascribes her current disorders to a 
service-connected disability, however, her opinion is not 
probative.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(layperson is generally not competent to opine on matter 
requiring knowledge of medical principles); Layno v. Brown, 6 
Vet. App. 465 (1994).  Additionally, the Veteran's statements 
may be competent to support a claim for service connection 
where the events or the presence of disability, or symptoms 
of a disability are subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (2006).  However, cardiovascular 
disorders are not subject to lay diagnosis.  The Veteran does 
not have the medical expertise to diagnose herself with a 
cardiovascular disorder, nor does she have the medical 
expertise to provide an opinion regarding the etiology.  In 
sum, the issue does not involve a simple diagnosis.  The 
Veteran is competent to report that she has been told of a 
diagnosis of a cardiovascular disorder, but she is not 
competent to provide a medical opinion regarding the 
etiology.  Thus, the Veteran's lay assertions are not 
competent or sufficient.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's cardiovascular disorders first manifested many 
years after service and are not related to her active 
service, to any incident therein, or to any service-connected 
disability.  Specifically, the preponderance of the evidence 
weighs against a finding that the Veteran's cardiovascular 
disorders are proximately due to, the result of, or 
aggravated by her service-connected PTSD.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a cardiovascular condition, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2005 and August 
2008, a rating decision in June 2006, and a statement of the 
case in December 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decision.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notice provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notice has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  Thus, VA has satisfied its 
duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in the October 2009 
supplemental statement of the case.

The Board finds that the RO has substantially complied with 
the Board's remands with regard to this appeal.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for a cardiovascular disorder, to include 
as secondary to service-connected PTSD, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


